FENDER, Chief Justice,
dissenting.
The majority would affirm a conviction for possession of phenmetrazine (on a plea of guilty) where two witnesses were permitted, over objection, to testify as to the manner of use and to the physical effects of use of the phenmetrazine and also of the hydromorphone contemporaneously seized but not charged in the indictment.
In Measeles v. State, 664 S.W.2d 364, 366 (Tex.App. — Austin 1983, no writ), the defendant was charged with delivery of methamphetamine. During the punishment phase the state introduced testimony much similar to that proferred in the instant case. The Austin court said in Measeles:
There is not much doubt, however, but that the admission of Dr. Coons’ testimony allowed the prosecution to convey to the jury the notion that any person guilty of delivery of methamphetamine would be a risky subject for probation. After some difficulty, this Court has concluded, finally, that evidence of the effect of methamphetamine on the human mind and body was not relevant to the assessment of appellant’s punishment and its admission was error.
Id. at 366.
If the admission of such testimony was improper in a delivery case I hardly comprehend the rationale of allowing such testimony in a possession case.
The majority holds that “it is not reversible error to admit evidence of other contraband simultaneously possessed by the accused.” While caselaw states that it is permissible to admit evidence of the existence of other “extra contraband” found along with the contraband the accused is charged with possessing, see Williams v. State, 535 S.W.2d 637, 639 (Tex.Crim.App.1976), I believe the majority goes too far in holding that evidence of the effects of such extra contraband is admissible. In the case before us, the state was allowed to put on testimony concerning the effects of hydro-morphone on users in general. Appellant was not even charged with possession of hydromorphone. I consider this testimony irrelevant and prejudicial.
I would reverse and remand.
HUGHES and ASHWORTH, JJ. (Retired, Sitting by Assignment), join.